DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vacuum suction mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
	a vacuum suction mechanism to create a water tight seal...

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim 1: 
	a vacuum suction mechanism has no corresponding structure disclosed in the specification as originally filed.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 is rejected because it is unclear if the cuff openings alone are to be interpreted as “a vacuum suction mechanism” or if a separate device outside the catheter is providing for the actual suction. Alternatively, it is unclear if an actual vacuum suction mechanism is part of the claimed invention or if Applicant is intending for the plurality of cuff openings alone to implement the vacuum suction mechanism.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4-8 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2009/0312807 to Boudreault et al. “Boudreault” in view of U.S. Publication No. 2011/0295114 to Agah et al. “Agah” or U.S. Publication No. 2012/0172680 to Gelfand et al. “Gelfand”, either in further view of U.S. Publication No. 2013/0184791 to Wallsten and U.S. Publication No. 2004/0267338 to Harrison et al. “Harrison”.  	
With respect to Claim 1, Boudreault discloses various balloon catheter configurations (Figs. 11A-21) comprising a catheter shaft 1308 in Fig. 21 and corresponding descriptions (e.g. tube) with one or more openings (1304 in Fig. 21) and having a length in its broadest reasonable interpretation.  Boudreault discloses where the catheter includes an inflatable cuff (e.g. toroidal or donut shaped balloon 1302 in Fig. 21) that holds a portion of the tube extending through the cuff such that one or more openings are disposed inside the isolated area 1318 created by the donut shape.  Examiner notes that the isolated area is considered to be a hollow compartment with an inner edge and outer edge and open to an environment external to the inflatable cuff in its broadest reasonable interpretation.  In addition, the Boudreault explains that the openings in the tube within the isolated area facilitate devices, fluids or other materials to be introduced into the isolated area (Paragraph [0119]).  Thus, the inflatable cuff is able to seal (e.g. vacuum seal; Paragraph [0109]) against a tissue wall when inflated and is fully capable of delivering an intravenous contrast agent (e.g. fluid) through at least one opening facing in a dorsal direction in its broadest reasonable interpretation.  
However, the embodiment depicted in Fig. 21a does not appear to have a dorsal surface configured as an encapsulating cover as claimed.  
Boudreault depicts where the balloon includes an encapsulating cover having a dorsal and ventral surface to help stabilize the balloon (Paragraph [0118]).  
Accordingly, it would have been obvious to a person skilled in the art to have provided an encapsulating cover in other embodiments described by Boudreault in order to enhance the stabilization of the balloon in particular areas of the body.  Examiner notes that such a modification merely involves combined features of embodiments described by Boudreault in a predictable manner to better contain materials in the isolated region.  
Regarding the contrast agent, Examiner notes one skilled in the art would have been motivated to have introduced a contrast agent into the isolated space in order to check/confirm proper placement of the catheter within the body.  Agah and Gelfand are cited herein to support the conclusion of obviousness.  For example, both Agah (Paragraph [0082]) and Gelfand (Paragraph [0125]) teaches delivering  a contrast solution into an isolated area created with at least one balloon in order to allow a medical professional to correctly position the catheter via visualization.
Further regarding Claim 1, while Fig. 21a depicts a portion of the tube extending beyond the inflatable cuff (e.g. balloon), it is not clear if the end is open to allow a guidewire to be insertable therethrough.  Examiner notes that Boudreault depicts other embodiments where a tube and guidewire may extend beyond the inflatable member (e.g. Figs. 5A-C, 38A, 41, 44A-C).  
Accordingly, it would have been obvious to a person skilled in the art to have allowed a guidewire to extend beyond the inflatable cuff as described in other embodiments described by Boudreault in order to efficiently maneuver the catheter within the body.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Boudreault’s ports to face a dorsal direction.  Nonetheless, Wallsten is provided herein to enhance the conclusion of obviousness.  For example, Wallsten teaches from within a similar field of endeavor with respect to cooling catheter systems and methods where a catheter device comprising at least one tube (Paragraph [0038]) extending into and to a distal end of an inflatable balloon (e.g. inflatable cuff) (Figs. 1 and 3 and corresponding descriptions).  Examiner notes that Fig. 3 depicts one or more openings in the tube facing in a dorsal direction in its broadest reasonable interpretation.  
Regarding the limitation of a plurality of cuff openings, Harrison teaches from within a similar field of endeavor with respect to inflatable cuffs deployed within the body where a rim structure is provided with a plurality of openings to create a vacuum seal (Paragraph [0053]).  
Accordingly, one skilled in the art would have been motivated to have modified the inflatable cuff as described by Boudreault to include a rim structure with openings as describe by Harrison in order to create a vacuum seal and enhance the stability of the inflated cuff within the body. Moreover, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  


As for Claim 4-6, Boudreault discloses wherein the balloon is constructed of nylon (e.g. fabric, BRI), PET, polyurethane, silicon or latex (Paragraph [0112]) all of which are considered to Harrison is made of a material that is impermeable to the intravenous contrast agent for the same reason discussed above in claim 1.  Harrison also discloses where the inflatable portion is made of a fabric material or a polymer material (Paragraph [0037]).  
Regarding claim 7, Harrison further teaches that the outer edge and the inner edge comprises a compressible metallic frame (Paragraph 0050, lines 4-7; Paragraph 0056, lines 3-5).  Accordingly, it would have been obvious to a person skilled in the art to have modified the inflatable cuff to have a metal fame in order to strengthen the shape when inflated.   
Regarding claim 8, Harrison further teaches that the compressible metallic frame is made from nitinol (Paragraph 0056, lines 3-5).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudreault, Agah/Gelfand, Wallsten and Harrison as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0036190 to Murphy et al. “Murphy”.  
Regarding Claim 9, Boudreault, Agah/Gelfand, Wallsten and Harrison disclose a catheter as described above having an inflatable cuff.   However, the art of record dos not expressly disclose magnets on the ventral surface.  
Murphy, however, teaches a catheter (Figure 4, catheter portion 24) with an inflatable portion (Figure 3, balloon portion 22) comprising a ventral surface (Figure 3 and 4, top surface of the balloon portion 22) wherein the ventral surface comprises a magnet (Figure 4, body 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the inflatable cuff made obvious above to further comprise a plurality of magnets, since:
placing a magnet on a balloon catheter was well known in the art as taught by Murphy;
Harrison and Murphy are all drawn to a catheter comprising an inflatable portion; and
modifying the magnet taught by Murphy to be a multiple merely involves duplication, which was found to be obvious by the courts (MPEP 2144.04).
One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. placing a magnet on a catheter), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. The motivation would have been to allow placement of a medical device on an inner surface of a body cavity near a patient's skin surface as taught by Murphy (Paragraph 0035; Figure 4).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-9 have been considered but are not persuasive in view of the updated ground of rejection necessitated by amendment.  
However, Examiner will address Applicant’s arguments which may still pertain to the rejections/objections above.  For example, the drawings remain objected to for the interpretation that the vacuum suction mechanism is a separate mechanism from the plurality of openings.  Applicant argues that the vacuum suction mechanism does not need to be shown because it is not necessary for the understanding of the subject matter to be patented.  Examiner respectfully disagrees and notes that the particular arrangement of claimed elements is necessary for one skilled in the art to understand the claimed invention.  
The vacuum suction mechanism remains interpreted under 35 U.S.C. 112(f) because it meets all 3 prongs of the analysis set forth in MPEP § 2181 (I).  

The vacuum suction mechanism limitation is rejected under 35 U.S.C. 112(b) because it is unclear if the holes or a separate device provides the suction as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793